       Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 1 of 21



Rebecca K. Smith
PUBLIC INTEREST DEFENSE CENTER, P.C.
P.O. Box 7584
Missoula, MT 59807
(406) 531-8133
publicdefense@gmail.com

Timothy M. Bechtold
BECHTOLD LAW FIRM, PLLC
P.O. Box 7051
Missoula, MT 59807
(406) 721-1435
tim@bechtoldlaw.net

Attorneys for Plaintiffs

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

ALLIANCE FOR THE WILD
ROCKIES,
         Plaintiff,                      CV- 15-54-M-DLC
vs.
                                         REPLY IN SUPPORT OF
CHRISTOPHER SAVAGE, Kootenai             PLAINTIFF’S CONSOLIDATED
National Forest Supervisor, FAYE         MOTIONS FOR ATTORNEY FEES
KRUEGER, Regional Forester of
Region One of the U.S. Forest Service,
UNITED STATES FOREST
SERVICE, an agency of the U.S.
Department of Agriculture, and
UNITED STATE FISH & WILDLIFE
SERVICE, an agency of the U.S.
Department of the Interior,

             Defendants.
          Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 2 of 21



                                          TABLE OF CONTENTS

TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

INDEX OF EXHIBITS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

I. INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

II. REPLY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

         A. A full fee award is “appropriate” in this case under the ESA fee-shifting
              provision. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

                  1. Plaintiff is the prevailing party regarding its lynx ESA claim.. . . . . 1

                  2. The Ninth Circuit’s Opinion found the ESA consultation conclusion
                        for grizzly bears to be arbitrary and capricious; thus, Plaintiff
                        prevailed on that claim as well.. . . . . . . . . . . . . . . . . . . . . . . . . 5

         B. No EAJA analysis is necessary. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

         C. If the Court does conduct an EAJA analysis, Plaintiff is entitled to fees
                under EAJA.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                  1. Defendants do not dispute that Plaintiff is a prevailing party. . . . . . 6

                  2. A finding of “substantial justification” would be an abuse of
                       discretion because the Project violated NFMA. . . . . . . . . . . . . 7

         D. Defendants ignore the Ninth Circuit’s en banc Opinion in Ibrahim; fee
              decisions must apply the “common course of conduct” test. . . . . . . . . 8

         E. The requested hours are reasonable; Plaintiff agrees to deduct 4.6 hours
              expended responding to intervenors and amici.. . . . . . . . . . . . . . . . . 11


                                                            i
         Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 3 of 21



        F. The requested rates are reasonable. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

        G. Ninth Circuit “costs on appeal” means taxable costs; non-taxable costs
             may still be awarded. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

III. CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15




                                                      ii
        Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 4 of 21



                                 TABLE OF AUTHORITIES

CASES

All. for the Wild Rockies v. Savage, 897 F.3d 1025 (9th Cir. 2018) . . . . . . . passim

Cottonwood Envtl. Law Ctr. v. USFS, 789 F.3d 1075 (9th Cir. 2015). . . . . . . . . . 11

Draper v. Rosario, 836 F.3d 1072 (9th Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . 14

Grove v. Wells Fargo Fin. Cal., Inc., 606 F.3d 577 (9th Cir. 2010) . . . . . . . . . . . 14

Higher Taste, Inc. v. City of Tacoma, 717 F.3d 712 (9th Cir. 2013) . . . . . . . . . . 2, 4

Ibrahim v. U.S. Dep’t of Homeland Sec., 912 F.3d 1147 (9th Cir. 2019) . . . . . . 8, 9

Inst. for Wildlife Prot. v. USFWS, 2008 WL 4866063 (D. Or. 2008) . . . . . . . . . . 12

Meinhold v. U.S. Dep’t of Defense, 123 F.3d 1275 (9th Cir. 1997) . . . . . . . . . . 7, 8

Mohamed v. Uber Techs., Inc., 848 F.3d 1201 (9th Cir. 2016). . . . . . . . . . . . . . . . 9

Native Ecosystems Council v. Krueger,

   2019 WL 1489839 (D. Mont. 2019). . . . . . . . . . . . . . . . . . . . . . . . . 9, 10, 12, 13

Oregon Nat. Desert Ass’n v. Vilsack, 2013 WL 3348428 (D. Or. 2013). . . . . . . . . 6

Ruckelshaus v. Sierra Club, 463 U.S. 680 (1983) . . . . . . . . . . . . . . . . . . . . . . . 1, 6

Vogel v. Harbor Plaza Ctr., LLC, 893 F.3d 1152 (9th Cir. 2018). . . . . . . . . . . . . . 5

Watson v. Riverside, 300 F.3d 1092 (9th Cir. 2002) . . . . . . . . . . . . . . . . . . . . . 2, 10

Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008). . . . . . . . . . . . . . . . . 3

Wood v. Burwell, 837 F.3d 969 (9th Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                                                 iii
         Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 5 of 21



STATUTES

16 U.S.C. § 1540(g)(4). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1




                                                        iv
     Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 6 of 21



                          INDEX OF EXHIBITS

EXHIBIT 1       Ninth Circuit Motion for Injunction Pending Appeal, 9th Cir.
                No. 16-35589, Docket Entry 4-1.

EXHIBIT 2       Agencies’ Opposition to Ninth Circuit Motion for Injunction
                Pending Appeal, 9th Cir. No. 16-35589, Docket Entry 10.




                                     v
       Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 7 of 21



                                I. INTRODUCTION

      In its response to Plaintiff’s fee request, Defendants suggest that the Court

should award at most only 14% of actual fees and costs. Doc 118 at 28. As set

forth below in more detail, this suggestion is unreasonable and ignores binding

Ninth Circuit precedent and therefore must be rejected.

                                      II. REPLY

A. A full fee award is “appropriate” in this case under the ESA fee-shifting
provision.

      The ESA authorizes the “award [of] costs of litigation (including reasonable

attorney and expert witness fees) to any party, whenever the court determines such

award is appropriate.” 16 U.S.C. §1540(g)(4). The term “whenever . . .

appropriate” is a lesser standard than “prevailing party.” Ruckelshaus v. Sierra

Club, 463 U.S. 680, 694 (1983).

      1. Plaintiff is the prevailing party regarding its lynx ESA claim.

      In this case, Plaintiff received a preliminary injunction pending appeal for its

lynx ESA claim, which lasted for almost two years until the required ESA

consultation was complete and the claim was therefore deemed moot. The Ninth

Circuit held: “The motions panel enjoined the Project in its entirety. . . . Because the

injunction was based on the lynx ESA §7 reconsultation claim, which as discussed

below is moot, there is no continuing basis for the injunction.” All. for the Wild


                                           1
       Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 8 of 21



Rockies v. Savage, 897 F.3d 1025, 1031 n.8 (9th Cir. 2018).

      Under these circumstances, Plaintiff is the “prevailing party.” The Ninth

Circuit holds that “when a plaintiff wins a preliminary injunction and the case is

rendered moot before final judgment, either by the passage of time or other

circumstances beyond the parties’ control, the plaintiff is a prevailing party eligible

for a fee award. . . .” Higher Taste, Inc. v. City of Tacoma, 717 F.3d 712, 715–19

(9th Cir. 2013). Likewise, in Watson v. Riverside, the Ninth Circuit found:

      Nearly two years after the preliminary injunction issued, the district
      court granted summary judgment in favor of the defendants on all
      issues except one. It found a triable issue relating to Watson's claim
      for injunctive relief based on an alleged violation of due process. By
      that time, however, the administrative hearing had long since come
      and gone. The parties agreed that the claim for permanent injunctive
      relief had become moot.

300 F.3d 1092, 1094-96 (9th Cir. 2002).

      Strikingly similar to Watson, here Plaintiff obtained a preliminary injunction

that lasted almost two years until the claim on which the injunction was based was

deemed moot. 897 F.3d at 1031 n.8. Thus, as in Watson, here Plaintiff received the

precise relief requested until its claim became moot.

      In response, Defendants argue that this Court should reject the Ninth Circuit’s

explicit statement that “the injunction was based on the lynx ESA §7 reconsultation

claim” as “pure speculation.” Doc. 118 at 4-5. However, Defendants fail to

disclose to this Court the fact that the lynx claim was the only claim raised in

                                           2
       Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 9 of 21



Plaintiff’s motion for injunction pending appeal. EXHIBIT 1 at iii-iv. Moreover,

the Forest Service itself expressly acknowledged in briefing on that injunction

motion that “AWR’s arguments are limited in scope, arising under the ESA and

challenging the district court’s summary judgment order only as to the Canada

lynx.” EXHIBIT 2 at 8 (emphases added). Thus, Defendants’ argument is

disingenuous.

       Moreover, the injunction order cites Winter v. Natural Res. Def. Council,

Inc., 555 U.S. 7, 20 (2008) as the basis for the injunction. All. for Wild Rockies v.

Savage, 2016 WL 4800870, at *1 (9th Cir. 2016). Winter requires: “A plaintiff

seeking a preliminary injunction must establish that he is likely to succeed on the

merits . . . .” 555 U.S. at 20 (emphases added). Thus, in granting an injunction

based on Winter, with only one merits claim raised – the lynx ESA claim, it is clear

that the injunction was based upon a likelihood of success on that claim.

       Defendants argue that “Plaintiff asserts the Service would not have

reconsulted on the Lynx Amendment ‘but for this litigation.’” Doc. 118 at 7. This

statement is false. Plaintiff’s actual brief states: “But for this litigation, the

government would have illegally implemented a large logging project over

thousands of acres in designated critical habitat for the threatened lynx prior to ESA

consultation on the Lynx Amendment.” Doc. 113 at 10 (emphasis added). Thus,

the argument here is not that Plaintiff’s challenge to this Project caused

                                             3
        Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 10 of 21



reconsultation on the Lynx Amendment; the argument here is that absent Plaintiff’s

lawsuit, the East Reservoir Project area would have been logged before Lynx

Amendment consultation was completed, which would have violated ESA Section

7(d).

        Nonetheless, the government proceeds to argue that Plaintiff did not cause

reconsultation on the Lynx Amendment and therefore Plaintiff gets no catalyst fees.

Doc. 118 at 7. This line of argument is irrelevant; fees in this case are based upon

the “prevailing party” theory, not the “catalyst” theory. A “prevailing party” does

not need to be the cause or catalyst of mootness in order to warrant full fees. The

Ninth Circuit’s instruction in Higher Taste is explicit:

        We have previously held that when a plaintiff wins a preliminary
        injunction and the case is rendered moot before final judgment, either
        by the passage of time or other circumstances beyond the parties
        control, the plaintiff is a prevailing party eligible for a fee award. . . .
        Other circuits have applied the same reasoning when the plaintiff wins
        a preliminary injunction and the case is subsequently rendered moot
        by the defendant's own actions.

717 F.3d at 717 (emphases added).

        As applied to this case, the agencies caused the claim to become moot by

completing ESA consultation. Therefore the mootness was caused by the agency’s

own action and/or a circumstance beyond Plaintiff’s control. See id. Therefore,

Plaintiff is a prevailing party on its lynx ESA claim. Higher Taste, 717 F.3d at 717;

Watson, 300 F.3d at 1096-1097.

                                              4
      Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 11 of 21



      2. The Ninth Circuit’s Opinion found the ESA consultation conclusion
      for grizzly bears to be arbitrary and capricious; thus, Plaintiff prevailed
      on that claim as well.

      Defendants further argue: “No court has ordered ESA reconsultation, or

provided any other relief under the ESA, for grizzly bears.” Doc. 118 at 8. To the

contrary, the Ninth Circuit held that Plaintiff was entitled to summary judgment on

its claim challenging Defendants’ “not likely to adversely affect” finding in the ESA

consultation for grizzly bears for the Project:

      The Forest Service concluded that the Project “may affect, [but] is not
      likely to adversely affect” . . . Cabinet-Yaak grizzly bears . . . . The
      FWS agreed with the Biological Assessment’s conclusion . . . .
      ...
      the Forest Service’s failure . . . does not satisfy the plain terms of the
      Access Amendments and was therefore arbitrary and capricious. . . .
      Likewise, the FWS’s concurrence in a proposed action that fails to
      satisfy the Access Amendments was arbitrary and capricious.
      ...
      We hold that Alliance was entitled to summary judgment on its claims
      that, in approving the East Reservoir Project, the Forest Service and
      the FWS acted arbitrarily and capriciously . . . .

Savage, 897 F.3d at 1030-1037 (emphases added).

      Thus, the Ninth Circuit ordered entry of summary judgment in Plaintiff’s

favor on its “claims” plural, not just one NFMA grizzly bear claim. Savage, 897

F.3d at 1037. Entry of summary judgment on the grizzly bear ESA consultation

claim confers “prevailing party” status to Plaintiff because Plaintiff “has secured an

‘enforceable judgment[ ] on the merits.’” See Vogel v. Harbor Plaza Ctr., LLC, 893


                                           5
      Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 12 of 21



F.3d 1152, 1158 (9th Cir. 2018)(citation omitted).

      In conclusion, because the ESA’s “whenever appropriate” standard is a lesser

standard than the “prevailing party” standard – but Plaintiff nonetheless satisfies the

“prevailing party” standard for all ESA claims litigated on appeal – attorney fees are

appropriate in this case under the ESA fee-shifting provision. See Ruckelshaus, 463

U.S. at 688.

B. No EAJA analysis is necessary.

      In this case, it is unnecessary to conduct an analysis of fee entitlement under

EAJA: “EAJA’s fee provisions are subordinated to those of the ESA and only if a

fee is not authorized under the ESA does the court determine whether the fee would

be authorized pursuant to EAJA.” Oregon Nat. Desert Ass'n v. Vilsack, 2013 WL

3348428, at *2 (D. Or. 2013)(emphasis added).

C. If the Court does conduct an EAJA analysis, Plaintiff is entitled to fees
under EAJA.

      1. Defendants do not dispute that Plaintiff is a prevailing party.

      Defendants state: “Federal Defendants do not dispute that Plaintiff is a

prevailing party under EAJA for the NFMA claim.” Doc. 118 at 9 n.4. Thus, there

is no dispute that the Court’s decision to enter an injunction in lieu of vacatur does

not strip Plaintiff of prevailing party status. See Wood v. Burwell, 837 F.3d 969,

973-74 (9th Cir. 2016).


                                           6
      Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 13 of 21



      2. A finding of “substantial justification” would be an abuse of
      discretion because the Project violated NFMA.

      “If the government’s position violates . . . a statute, or its own regulations, a

finding that the government was substantially justified would be an abuse of

discretion.” Meinhold v. U.S. Dep’t of Defense, 123 F.3d 1275, 1278 (9th Cir.

1997). In this case, the Ninth Circuit found that the Forest Service violated an

“unequivocal” Forest Plan provision. Savage, 897 F.3d at 1035. A violation of a

forest plan provision is a violation of NFMA. Id. at 1032. Thus, Defendants’

position in this case violated a statute – NFMA – and therefore a “finding that the

government was substantially justified would be an abuse of discretion.” Meinhold,

123 F.3d at 1278.

      Defendants argue that not “every” violation is unreasonable, Doc. 118 at 11,

but the case they cite clarifies: “The government may avoid EAJA fees if it can

prove that the regulation it violated was ambiguous, complex, or required

exceptional analysis.” Meinhold, 123 F.3d at 1278 (emphasis added). As in

Meinhold, here the government “does not contend that the regulation was so

ambiguous or complex that it was justified in its mistaken interpretation.” Id. To

the contrary, in this case, the Ninth Circuit held that the Forest Plan provision that

was violated was “unequivocal;” therefore, this exception to the general rule does

not apply.


                                           7
       Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 14 of 21



       Due to their inability to show that the Meinhold exception applies,

Defendants instead cite to this Court’s orders to attempt to minimize the statutory

violation here. Doc. 118 at 11-12. However, a reversed summary judgment order

and a post-Opinion remedy order do not trump the binding factual and legal

determinations found in the Ninth Circuit’s Opinion, which finds an unequivocal

violation of statute.

D. Defendants ignore the Ninth Circuit’s en banc Opinion in Ibrahim; fee
decisions must apply the “common course of conduct” test.

       The Ninth Circuit recently issued an en banc opinion to clarify the

circumstances when attorneys may be compensated for “related” but “unsuccessful”

claims: “We do not require commonality of both facts and law to conclude that

claims are related. [] Rather ‘the focus is to be on whether the unsuccessful and

successful claims arose out of the same ‘course of conduct.’” Ibrahim v. U.S. Dep't

of Homeland Sec., 912 F.3d 1147, 1174-77 (9th Cir. 2019)(en banc)(citations

omitted). The Ninth Circuit clarified this test in order to avoid “the possibility that

some fraction (perhaps a substantial one) of these reasonably related, ethically

compelled claims, which a lawyer must research and litigate, will be excluded from

a fee award.” Id.

       Nonetheless, the government proposes that this Court take the precise act that

the en banc Ninth Circuit ruled against, i.e. excluding a substantial fraction of


                                            8
       Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 15 of 21



“reasonably related, ethically compelled claims, which a lawyer must research and

litigate . . . from a fee award.” Id. Although all claims in this case relate to the

“common course of conduct” that is the East Reservoir Project, the Forest Service

argues that the Court should only award 20% of the fees in this case because “it

accounts for the one of the five claims” and/or accounts for the percentage of the

square footage of the Project area affected by the grizzly bear injunction on remand.

Doc. 118 at 16.

      Under the en banc decision in Ibrahim, this suggestion for only 20%

compensation must be rejected. Instead the “common course of conduct” test must

be applied. Ibrahim, 912 F.3d at 1174-77. Defendants do not dispute that the East

Reservoir Project is the “common course of conduct”; instead, they simply ignore

the test and state only that “[t]he United States has petitioned for a writ of certiorari

in Ibrahim.” Doc. 118 at 15 n.6. “The district court does not have the authority to

ignore circuit court precedent . . . . Binding authority must be followed unless and

until overruled by a body competent to do so.” Mohamed v. Uber Techs., Inc., 848

F.3d 1201, 1211 (9th Cir. 2016).

      Even prior to Ibrahim, this Court held: “simply because a plaintiff raises

alternate theories—and does not prevail on each and every one—does not mean that

a plaintiff cannot recover legal fees in relation to the time it spent developing and

briefing those alternate theories.” Native Ecosystems Council v. Krueger, 2019 WL

                                            9
       Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 16 of 21



1489839, at *3 (D. Mont. 2019). Moreover, it is false for Defendants to persistently

argue that Plaintiff only prevailed and received relief for one claim. See, e.g., Doc.

118 at 16. As discussed above, Plaintiff is the “prevailing party” on its lynx ESA

claim, which enjoined the entire Project for almost two years until the necessary

consultation was complete and the claim was therefore rendered moot. Defendants

imply that Plaintiff is entitled no compensation for the work required for this

excellent result. However, this is the same type and duration of relief that would

have been awarded if this Court has granted summary judgment in the district court;

therefore the preliminary injunction ended up providing complete relief for this

claim. Under similar circumstances in Watson, the Ninth Circuit found that the

“claims all involved the same conduct and were sufficiently related to one another to

entitle him to fees for all the work performed.” 300 F.3d at 1096-97. Consistently,

this Court has twice found that Plaintiff is entitled to all fees when it prevails on a

single lynx ESA claim. Krueger, 2014 WL 46498 *5; Krueger, 2019 WL

1489839, at *3.

      Additionally, as discussed above, Plaintiff is the prevailing party on all grizzly

bear claims on appeal because summary judgment was entered in Plaintiff’s favor.

Defendants will need to conduct a new analysis on NFMA and ESA compliance on

remand. This is an excellent result that forces the agencies to comply with the

Access Amendment, NFMA, the ESA, and the APA. Plaintiff is not aware of any

                                            10
      Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 17 of 21



cases in which summary judgment is entered in favor of a plaintiff but the court

reduces the fee award based upon the square footage of the injunction on remand.

      Indeed, full fees have been awarded in cases in which Defendants were only

required to complete new analysis on remand, and no injunctive relief was ordered.

For example, in Cottonwood, the plaintiff requested reconsultation and injunctions

against multiple logging projects, but it received no logging injunctions at all: “We

also affirm the district court’s denial of injunctive relief to Cottonwood.”

Cottonwood Envtl. Law Ctr. v. USFS, 789 F.3d 1075, 1092 (9th Cir. 2015). Even

without any injunctive relief, the government still agreed to pay the plaintiff’s

attorneys $300,000.00 for fees and costs, as Defendants disclose in their brief. Doc.

118 at 7 n.3.

      In contrast, in this case, Plaintiff won a two-year long preliminary injunction,

followed by summary judgment on non-moot claims and tailored injunctive relief for

those non-moot claims. All of the work performed in this case was necessary to

achieve those results and Plaintiff would not have achieved those results with only

20% of the work.

E. The requested hours are reasonable; Plaintiff agrees to deduct 4.6 hours
expended responding to intervenors and amici.

       Defendants first complain that Plaintiff’s counsel spent 168.7 hours

reviewing the project record and researching and drafting the complaint. Doc. 118


                                           11
      Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 18 of 21



at 18. However, “[r]eviewing the administrative record, researching the applicable

law, identifying which claims were appropriate to assert, and drafting the Complaint

... rank among the most important tasks an attorney performs in any litigation.”

League of Wilderness Defs. v. Turner, 305 F.Supp.3d 1156, 1172 (D. Or.

2018)(quotation and brackets omitted). The case that Defendants cite is inapposite

because in that case “no analysis of the administrative record was required . . . .”

Inst. for Wildlife Prot. v. USFWS, 2008 WL 4866063, at *17 (D. Or. 2008).

      In Turner, which was a similar challenge to a Forest Service logging project,

the plaintiffs’ counsel expended 153.6 hours researching and preparing a complaint,

and the District of Oregon found that “the pre-Complaint hours were not excessive.”

305 F.Supp.3d at 1174. The same rationale applies here.

      Defendants next complain about Plaintiff’s time sheet entries because

Defendants cannot separate out individual claims. Doc. 118 at 19. However,

“[a]ttorneys are not required to bill on a claim by claim basis, nor is the Court

required to parse through Plaintiffs’ billing statements in an effort to determine how

much time was spent on each claim.” Krueger, 2014 WL 46498 *5. This Court has

expressly found that “Plaintiffs’ records are thorough, accurate, and reflect a

careful level of detail.” Krueger, 2019 WL 1489839, at *6.

      Defendants next object to 4.6 hours spent responding to amici and

intervenors. Doc. 118 at 19. Plaintiff agrees to deduct those hours; thus the total

                                          12
       Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 19 of 21



request on the merits is for 606.2 hours (610.8 minus 4.6).

      Finally, Plaintiff notes that in Turner, the District of Oregon found it

reasonable for the plaintiffs to expend 563.1 hours on the merits even though the

plaintiff in that case only litigated a district court preliminary injunction, and then

negotiated dismissal of the case. 305 F.Supp.3d at 1171, 1174 (573.9 hours minus

10.8 hours). In contrast, here Plaintiff also litigated and won an appeal on the

merits, though Plaintiff only requests compensation for 606.2 hours on the merits.

F. The requested rates are reasonable.

      As a preliminary matter, Defendants state: “Federal Defendants do not

dispute Ms. Smith’s claimed hourly rates of $375 to $425 for appellate work

between 2016 and 2018 are reasonable for this litigation.” Doc. 118 at 23 n. 7.

However, Defendants dispute Mr. Bechtold’s rates and argue that he should receive

an annual increase of only $10/year. Doc. 118 at 21-24. As explained more fully in

Mr. Bechtold’s declaration, “[s]imply increasing the fee by $10 each year with no

other adjustments or increases will not keep pace with cost of living adjustments.”

Second Supp. Bechtold Declaration ¶4. Thus, “[t]he $25 per year increase . . . is a

flat annual increase that takes into account an increase not only for a cost of living

adjustment, but also an increase due to enhanced experience and expertise.” Id. ¶5.




                                            13
      Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 20 of 21



G. Ninth Circuit “costs on appeal” means taxable costs; non-taxable costs may
still be awarded.

      Finally, when the Ninth Circuit makes a statement regarding “costs on

appeal,” it is referring only to taxable costs that would be submitted in a Ninth

Circuit bill of costs; it is not addressing nor precluding the award of non-taxable

costs. See Doc. 118 at 27; Grove v. Wells Fargo Fin. Cal., Inc., 606 F.3d 577,

579-82 (9th Cir. 2010); Fed.R.App.P. 39(a); Draper v. Rosario, 836 F.3d 1072,

1086 (9th Cir. 2016).

                                 III. CONCLUSION

      For all of the reasons set forth, Plaintiff requests $130,906.62 in attorney fees

for Rebecca Smith, $71,197.60 in attorney fees for Tim Bechtold, $7,906.49 in

attorney fees for Talasi Brooks, $1,982.69 in non-taxable costs/expenses, and

$3,092.50 in expert witness fees, for a grand total of $215,085.90.


Respectfully submitted this 20th Day of June 2019.

                                        /s/ Rebecca K. Smith
                                        REBECCA K. SMITH
                                        Public Interest Defense Center, P.C.

                                        TIMOTHY BECHTOLD
                                        Bechtold Law Firm, PLLC

                                        Attorneys for Plaintiff




                                          14
      Case 9:15-cv-00054-DLC Document 119 Filed 06/20/19 Page 21 of 21



                         CERTIFICATE OF COMPLIANCE

The undersigned certifies that the foregoing is 3,248 words, excluding the caption,

table of contents, table of authorities, index of exhibits, signature blocks, and

certificate of compliance.


                                     /s/ Rebecca K. Smith
                                     Rebecca K. Smith
                                     PUBLIC INTEREST DEFENSE CENTER, P.C.

                                     Timothy M. Bechtold
                                     BECHTOLD LAW FIRM, PLLC

                                     Attorneys for Plaintiff




                                           15
